Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1, 2, 4-10 and 12-30 are currently under examination, wherein claims 1, 2, 4-10, 12-14, 22, 27 and 29 have been amended and claim 30 has been newly added in applicant’s amendment filed on January 31st, 2022. Original claims 3 and 11 have been cancelled by the applicant in the same amendment.
Status of Previous Rejections
2.	The previous rejections of claims 1-18, 20-26, 28 and 29 under 35 U.S.C. 102(a)(1) and the previous rejections of claims 19 and 27 under 35 U.S.C. 103 as stated in the Office action dated October 29, 2021 have been withdrawn in light of applicant’s amendment filed on January 31st, 2022. New grounds of rejection have been established as follows
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 2, 4-10, 12-21 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over WO (2019009097 A1). Because WO (2019009097 A1) is in .
With respect to claims 1, 2, 4-10, 12-21 and 29, Uchida (‘362 A1) discloses a solder paste comprising solder alloy powders and a flux comprising by mass 1-10% of isocyanuric acid derivatives including bis(2-carboxyethyl) isocyanurate and tris(2-carboxyethyl) isocyanurate; 1-80% of a known resin including up to 20% of a rosin, up to 30% of an acrylic acid modified rosin which is a derivative from an additive reaction of gun rosin with acrylic acid, at least suggesting that an acrylic resin can be included in the flux, wherein the content ratio of the acrylic resin to the rosin would be for instance 3 (30% acrylic resin to 10% rosin) and up to 30% of a terpene phenolic resin; 20-70% of a solvent; 3-30% of an activator including 0.1-20% of another organic acid other than the isocyanuric acid derivatives including a glutaric acid (i.e. the dimer acid as claimed) and cyanuric acid (i.e. the trimer acid as claimed) wherein the ratio of the tris(2-carboxytthyl) isocyanurate to the dimer or trimer acid would be for instance 0.5 (5% tris(2-carboxytthyl) isocyanurate to 10% glutaric or cyanuric acid), less than 5000 ppm (0.5%) of an amine halide salt and a halogen compound respectively; 0.1-20% of a thixotropic agent; and 1-20% of an antioxidant (abstract, Table 1 and paragraphs [0016]-[0057]). Uchida (‘362 A1) does not specify including deactivators in the flux which would meet the content ranges of deactivators including 0% as claimed in claim 19. The amended feature in claim 14 is a process limitation in a product claim. Even though the claim 14 is limited by and defined by the process, determination of patentability is based on the product itself. Uchida (‘362 A1) discloses a dimer acid and a trimer acid, which clearly satisfy the respective claimed dimer acid and a trimer acid. A rejection based on section .
4.	Claims 22-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida (‘362 A1) as applied to claims 1, 2, 4-10, 12-21 and 29 above in view of Arzadon et al. (US Pub. 2003/0221748 A1).
	With respect to claims 22-28 and 30, Uchida (‘362 A1) does not specify containing an imidazole compound in the flux as claimed. Arzadon et al. (‘748 A1) discloses including by weight 0.5-15% of an imidazole compound in a flux to accelerate fluxing during a solder operation (abstract, paragraphs [0002] and [0032]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include by weight 0.5-15% of an imidazole compound in the flux of Uchida (‘362 A1) as disclosed by Arzadon et al. (‘748 A1) in order to accelerate fluxing during a solder operation as disclosed by Arzadon et al. (‘748 A1).
Response to Arguments
5.	The applicant’s arguments filed on January 31st, 2022 have been fully considered but they are moot in light of the new grounds of rejection above.
	
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Weiping Zhu/
Primary Examiner, Art Unit 1733


2/25/2022